Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Amendment
Amendments to the claims filed on 10/13/2021 are accepted. 
Previous drawing objections are withdrawn.
Previous 112(b) rejection of claim 15 is overcome. 
Claims 9 and 11-24 are pending; claims 1-8, 10, 25 and 26 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 9 and 15 disclose: “wherein the upper and lower cross-sections are taken in a common diametric plane defined along a central axis of the injector and a diameter of the injector.” This is indefinite because the fuel distributor that defines the upper and lower cross-sections is claimed as cone-shaped.  A cone has an infinite number of diametric planes (planes defined along the diameter of a circular object), since a cone constantly changes dimeter, then a different diametric plane is defined at any point throughout the conical surface of a cone. This renders the claim indefinite because it is not known at which point of the cone, the claimed diametric plane is defined. Moreover, “a diameter of the injector” is similarly indefinite because the injector is cone-shaped, therefore it is not clear at which point along the cone the “diameter” is being observed. Furthermore, “taken in” renders the limitation indefinite because it isn’t positively reciting where the upper and lower cross-sections are defined, the claim merely states where they are observed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 and 11-24 are, as best understood, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansour et al (U.S. 2002/0134084) in view of Tamai (U.S. 3,887,135).
Regarding 9, Mansour teaches a injector comprising: a fuel distributor (defined by fuel conduct 58) with a fuel inlet (defined by central passage 62), and fuel outlet (defined at downstream end 114), and a liquid fuel circuit (112) for fluid communication between the fuel inlet and the fuel outlet (as seen in Fig 2), wherein the liquid fuel circuit includes fuel passage defined along a cone (downstream end 114 is cone shaped), wherein the fuel distributor includes an outer distributor ring (110) and an inner distributor ring (111) mounted within the outer distributor ring (as seen in Fig 3), an outer conical surface of the inner distributor ring (shown below) and an internal conical surface (shown below) of the outer distributor ring. However, Mansour does not teach the injector wherein the liquid fuel circuit includes a helically threaded fuel passage defined along the cone; wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring abut one another; and wherein the helically threaded fuel passage of the liquid fuel circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings; wherein the helically 
Tamai teaches a nozzle used in atomizing fuels (as disclosed in col 1, lines 11-15) wherein fluid circuit includes a helically threaded passage (defined by spiral grooves 4) defined along a cone (as seen in Fig 2b); wherein an outer conical surface of an inner distributor ring (3) and the internal conical surface of the outer distributor ring (5) abut one another (3 and 5 abut one another, as seen in Fig 1B); and wherein the helically threaded passage of the fluid circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings (as seen un Fug Figs 1a-2b, the helically threaded fluid passage is defined on the outer surface of inner ring 3); wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads (as seen in Fig 2b, there are multiple spiral grooves 4, each having a start), and wherein the fuel distributor defines an annular shape (Fig 2a) with an upper cross- section that includes at least three of the multiple helical threads and with a lower cross-section diametrically opposed to the upper cross-section that includes at least three of the multiple helical threads (as shown below), wherein at least one of the multiple helical taken in any spot along the conical surface which defines at least 3 helical threads). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mansour to incorporate the teachings of Tamai to provide the injector with a threaded fluid passage defined on a cone between two abutting surfaces and having a multi-start thread because doing so would atomize the fluid finely and efficiently and would provide greatly improved spraying power and high atomizing faculty (as disclosed in col 1, lines 53-57).
Regarding claim 11, Mansour and Tami teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1a, since both rings abut each other, the internal conical surface of the outer distributor ring defines the helical passage), and wherein the liquid fuel circuit is defined between the helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical surface of the inner distributor ring (Mansour in combination with Tamai teach the fuel circuit defined between the helically threaded fuel passage, as claimed).
claim 12, Mansour and Tamai teach an injector as recited in claim 9, further comprising a braze joint mounting the inner and outer distributor rings together, wherein the braze joint bounds the liquid fuel circuit for confining fuel flowing therethrough (braze joint taught by Mansour, as shown below).
Regarding claim 13, Mansour and Tamai teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1B of Tamai, the helically threaded passage is defined on the internal conical surface of the outer distributor since both internal conical surface of the outer distributor and outer conical surface of the inner distributor abut each other), and wherein the liquid fuel circuit is defined between the multiple-start helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical surface of the inner distributor ring (as seen in Figs 1A-2B of Tamai, the liquid circuit is defined by each start to threads 4 and both conical surfaces).
Regarding claim 14, Mansour and Tamai teach an injector as recited in claim 9, further comprising a weld joint mounting the inner and outer distributor rings together, wherein the weld joint bounds the liquid fuel circuit for confining fluid flowing therethrough (weld joint shown below).
Regarding claim 19, Mansour and Tamai teach an injector as recited in claim 9, wherein each helical thread is angled in the same direction (as seen in Figs 2A of Tamai).
Regarding claim 21, Mansour and Tamai teach an injector as recited in claim 9. However, they do not disclose wherein the outer conical surface of the inner distributor ring 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (as shown below) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the function equally well. Moreover, Applicant’s specification discloses that an interference fit is not required and that they can be attached via a weld joint (see page 13, line 5).
Regarding claim 23, Mansour and Tamai teach an injector as recited in claim 9, wherein at least one of the multiple helical threads terminates downstream of the tip of the inner distributor ring (as seen in Fig 3 of Mansour the outer distributor ring extends past the inner ring, therefore in combination, Mansour and Tamai teach the claimed limitation). However, they do not teach the injector wherein at least one of the multiple helical threads is formed in the internal conical surface of the outer distributor ring.
Mansour in combination with Tamai teach the helical threads formed on the external conical surface of the inner distributor ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the helical threads so that they are formed on the internal conical surface of the outer distributor ring, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04 VI C). or on the outer conical surface of the inner ring. Thus, this is considered an obvious design choice, since both configurations work equally well.   

Regarding claim 15, as best understood, Mansour teaches an injector for use in a multipoint fuel injection system (Fig 3, multipoint limitation disclosed in paragraph 0003) comprising: first and second nozzle components (110 and 111) assembled by forming a fluid passage (112) on an at least one of: an internal conical surface (shown below) of the first nozzle component, and an outer conical surface (shown below) of the second nozzle component configured and adapted to mate with the first nozzle component to form at least a portion of a fluid circuit therebetween (as seen in Fig 3, the two components define fluid passage and are mated by the fin shown upstream of end 114), wherein the fluid passage is configured and adapted to provide passage for fluid in the fluid circuit between the first and second nozzle components (see Fig 3); wherein the first nozzle component is an outer distributor ring (first nozzle component 110) and the second nozzle component is an inner distributor ring (second nozzle component 111) mounted within the outer distributor ring (as seen in Fig 3); and an inner heat shield (116) mounted inboard of the second nozzle component for thermal isolation of fuel in the fuel distributor from compressor discharge air inboard of the inner heat shield (as disclosed in paragraph 0030); a core air swirler (120) mounted inboard of the inner heat shield 
taken in any spot along the conical surface which defines at least 3 helical threads). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mansour to incorporate the teachings of Tamai to provide the injector with a threaded fluid passage defined on a cone between two abutting surfaces and having a multi-start thread because doing so would atomize the fluid finely and efficiently and would provide greatly improved spraying power and high atomizing faculty (as disclosed in col 1, lines 53-57).
Regarding claim 16, Mansour and Tamai teach an injector as recited in claim 15, wherein the outer heat shield assembly defines an outer air circuit (96 of Mansour) configured and adapted to issue compressor discharge air outboard of fuel issued from the fuel distributor (as seen in Fig 3 and paragraph 0027 of Mansour).
Regarding claim 17, Mansour and Tamai teach an injector as recited in claim 16, wherein the outer air circuit is configured and adapted to issue a swirl-free flow of air therethrough (as seen in Fig 3 of Mansour the air is swirl-free upstream of 96).
Regarding claim 18, Mansour and Tamai teach an injector as recited in claim 16, wherein the outer air circuit is configured and adapted to issue a converging flow of air therethrough to enhance swirl imparted on a flow of compressor discharge air issued from the core air swirler (air coming from air swirler 96 converges on the flow coming from 117 to enhance swirl, as seen in Fig 3 and paragraph 0027 of Mansour).
claim 20, Mansour and Tamai teach an injector as recited in claim 15, wherein each helical thread is angled in the same direction (as seen in Figs 2A of Tamai).
Regarding claim 21, Mansour and Tamai teach an injector as recited in claim 9. However, they do not disclose wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring are engaged with one another in an interference fit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (as shown below) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the function equally well. Moreover, Applicant’s specification discloses that an interference fit is not required and that they can be attached via a weld joint (see page 13, line 5).
Regarding claim 22, Mansour and Tamai teach an injector as recited in claim 15. However, they do not disclose wherein the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component are engaged with one another in an interference fit.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component with an interference fit, since the 
Regarding claim 24, Mansour and Tamai teach an injector as recited in claim 15, wherein at least one of the multiple helical threads terminates downstream of the tip of the inner distributor ring (as seen in Fig 3 of Mansour the outer distributor ring extends past the inner ring, therefore in combination, Mansour and Tamai teach the claimed limitation). However, they do not teach the injector wherein at least one of the multiple helical threads is formed in the internal conical surface of the outer distributor ring.
Mansour in combination with Tamai teach the helical threads formed on the external conical surface of the inner distributor ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the helical threads so that they are formed on the internal conical surface of the outer distributor ring, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04 VI C). Furthermore, Applicant fails to teach any criticality to having at least one of the multiple helical threads formed in the internal conical surface of the outer distributor ring. In fact, Applicant discloses in specification page 4, lines 2-6 that the fluid passage, i.e. the helical threads can be formed on the internal conical surface of the outer ring or on the outer conical surface of the 
Mansour annotated Figure:

    PNG
    media_image1.png
    437
    846
    media_image1.png
    Greyscale

Tamai annotated figure:

    PNG
    media_image2.png
    409
    843
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.


    PNG
    media_image3.png
    292
    433
    media_image3.png
    Greyscale
 

Regarding claims 23 and 24, Applicant argues that the combination of Mansour and Tamai fail to teach the helical threads formed in the internal conical surface of the outer distributor ring. Although Examiner agrees, the prior art teaches the threads formed in the outer surface of the inner distributor ring, and as such it would be obvious to relocate the helical threads so that they are formed in the internal conical surface of the outer distributor ring because such a modification has been found to be an obvious design choice, since Applicant has failed to disclose criticality for having the threads formed in the inner surface of the outer ring as opposed to having the threads formed on the outer surface of the inner ring. See rejection above for more detailed explanation. 
Examiner affirms that the pending claims are properly rejected in view of the cited prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752